Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they do not comply with MPEP § 608.02(V)(h)(3) which necessitates that sectional views include hatching to indicate section portions of an object.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrante (U.S. Patent 5,497,803) in view of Haruch (U.S. Publication 2003/0034067).
In regards to claim1, Ferrante discloses first reducing stage for two-stage regulator assemblies (col. 1, lines 6-8) , comprising: a first chamber (201) for a high-pressure breathable gas, the first chamber (201) being adapted to be connected through an inlet to a high-pressure gas source; a second chamber (203) for the breathable gas at an intermediate pressure, the second chamber (203) having an outlet (103) for the breathable gas at the intermediate-pressure and being adapted to be connected to a user of the breathable gas; and a pressure reducing valve (301) connecting to each other the first chamber (201) and the second chamber (203) , the pressure reducing valve comprising a valve seat with an opening (351) for communication between the first chamber (201) and the second chamber (301), and a plug (311) cooperating with the valve seat and movable from a position closing the opening to a position opening the opening (351), and vice versa, wherein the plug (311) is dynamically connected to a sensor (214) exposed to water and to a pressure of an environment outside the first chamber (201) and the second chamber (203), the sensor (214) comprising a mechanism transmitting a mechanical stress exerted on the sensor by the pressure of the environment outside the plug, wherein the sensor (214) is at least partly accommodated in a housing chamber defined by one or more elements (3 and 4) cooperating with each other to provide support and partial movement constraint to the sensor (214).
Ferrante does not specifically disclose what material the one or more elements forming the housing chamber and/or at least part of the sensor are made of. However, Haruch teaches a fluid distribution device wherein the valves and associated housings are formed from a polymeric material such as polyamide. See para. [0034].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have fabricated the housing of Ferrante from polyamide to provide a non-corrosive material which was resistant to temperatures encountered when utilizing the device as taught by Haruch.
In regards to claim 2, at least one of the one or more elements forming the housing chamber and/or the sensor are at least partially made of a non- metal substance.
In regards to claim 3, the non-metal substance is a plastic material selected from the group consisting of: Polyoxymethylene (POM) Acetal Resins, Synthetic polyamides (PA), Polyphenylene sulphide (PPS), Polybutylene terephthalate (PBT), Polyketone (PK), Liquid crystal polymer (LCP), Polyether ether ketone (PEEK), or a combination thereof.
In regards to claim 7, the non-metal substance is a technopolymer. The office regards polyamide as a technopolymer due to being lightweight and resistant to temperature fluctuations.
In regards to claim 8, the sensor (214) comprises a diaphragm with a preload adjusting mechanism (304).
In regards to claim 9, the first reducing stage comprises one or more of the following elements: a sliding body and/or a membrane-locking body (4); or an adjustable stationary element for preload adjustment of the plug.
Claims 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrante and Haruch and further in view of Bormes (U.S. Publication 2013/0139910).
Ferrante, as modified, does not disclose that the non-metal substance is a fiber-reinforced polymer compound. However, Bormes teaches that it was well known in the art at the time the invention was filed to utilize polyamide with glass fibers. See para. [0015].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have included glass fibers within the polyamide bodies to obtain a material having very high strength as taught by Bormes. 
In regards to claim 5, the fiber-reinforced compound comprise reinforcing fibers in a volumetric percentage of up to 50% of total.
In regards to claim 6, the fiber-reinforced compounds comprises glass-based fibers, carbon fibers, or a combination thereof.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Haruch discloses a structure that is different from and operates differently from applicant’s apparatus, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, Haruch, like applicant, is concerned about the operational effects the usage environment may have on the device. See Haruch para. [0034] and applicant’s disclosure paras. [0023], [0031], [0032], and [0075].
In response to applicant's argument that applicant’s invention is drawn to preventing freezing, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753